UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 00-20878




    ADVANTAGE FUND LTD., formerly known as GLF Advantage Fund

            Plaintiff-Counter Defendant-Appellee-Cross Appellant,


                             VERSUS

             HEARTLINE COMMUNICATIONS, INC., ET AL.,
                                                         Defendants,

                 HEARTLINE COMMUNICATIONS, INC.,

                                                Defendant-Appellant,

                       JOSEPH R. HARROTT,

                              Defendant-Appellant-Cross-Appellee,

                      DARLENE A. KIRKLAND,

          Defendant-Counter Claimant-Appellant-Cross-Appellee,

                         BOBBY P. LEWIS,

                                           Defendant-Cross-Appellee.


          Appeal from the United States District Court
               For the Southern District of Texas
                          H-98-CV-3833

                        December 19, 2001


Before DAVIS, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*

      Based on the thorough, careful reasons of the district court

dated December 20, 1999 and August 29, 2000, the judgment of the

district court is affirmed.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2